t c memo united_states tax_court herbst asset management_trust et al petitioners v commissioner of internal revenue respondent docket nos filed date john m tkacik jr for respondent memorandum opinion chiechi judge these consolidated cases are before us on respondent’s motion to hold petitioner in default in the case at docket no respondent’s motion in the case at docket no ‘cases of the following petitioners are consolidated here- with herbst charitable_trust docket no andrea herbst docket no and ronald herbst docket no oo - respondent’s motion to hold petitioner in default in the case at docket no respondent’s motion in the case at docket no respondent’s motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no respondent’s motion in the case at docket no and respondent’s motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no respondent’s motion in the case at docket no we shall refer collectively to those four motions as respondent’s motions at the request of respondent on date the court held a trial in order to enable respondent to present evidence to satisfy the burden of produc-- tion under sec_7491 that respondent maintains respondent has with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of the taxable years and in the notice_of_deficiency notice issued to herbst asset management_trust herbst management_trust in the case at docket no the addition_to_tax under sec_6651 for each of the taxable years all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure ‘when referring in this opinion to herbst asset management_trust and herbst management_trust our use of the word trust and any similar words is for convenience only and is not intended to convey any meaning or have any significance for federal tax purposes - - and that respondent determined in the notice issued to herbst charitable_trust in the case at docket no the accuracy-related_penalty under sec_6662 that respondent determined for each of the taxable years and in the notice issued to andrea herbst ms herbst in the case at docket no and the accuracy-related_penalty under sec_6662 for each of the taxable years and that respondent determined in the notice issued to ronald herbst mr herbst in the case at docket no background the record establishes and or the parties do not dispute the following at the time the respective petitions in these cases were filed herbst management_trust herbst charitable_trust ms herbst and mr herbst listed in those petitions the same address in canton ohio when referring in this opinion to herbst charitable_trust our use of the word trust and any similar words are for conve- nience only and is not intended to convey any meaning or have any significance for federal tax purposes -in the notice issued to herbst charitable_trust respondent also determined to impose the accuracy-related_penalty under sec_6662 for each of the taxable years and at the trial respondent indicated that respondent was abandoning pursuing the determinations in the notice issued to herbst charitable_trust to impose the penalty under sec_6662 for each of the taxable years and q4e- herbst management_trust filed form_1041 u s income_tax return for estates and trusts trust return for each of the taxable years and in separate schedules k-1 benefi- ciary’s share of income deductions credits etc that herbst management_trust included with each of its and trust returns herbst management_trust showed mr herbst ms herbst and herbst charitable_trust as beneficiaries and mr herbst and ms herbst as fiduciaries of herbst management_trust in each of its and trust returns herbst manage- ment trust deducted depreciation with respect to certain personal assets of ms herbst and or mr herbst including their personal_residence that they had transferred to herbst management_trust at a time that is not disclosed by the record herbst management_trust also deducted other_amounts in its and trust returns with respect to personal expenses of ms herbst and or mr herbst during respondent’s examination of herbst management trust’s and trust returns and thereafter respondent was provided with a_trust document relating to herbst management_trust that document showed an individual named edward bartolli as the original trustee of herbst management_trust edward bartolli resigned shortly after the herbst management_trust was purportedly formed during respondent’s examination of herbst management trust’s and trust returns and thereafter no - - books records or other reliable information was provided to respondent establishing the jurisdiction under the laws of which herbst management_trust was purportedly organized the person who is authorized to act on behalf of herbst management_trust and that herbst management_trust was at all relevant times a_trust cognizable for federal tax purposes nor did herbst management_trust at any time provide any books records or other information to respondent establishing the income reported and the expense deductions claimed in herbst management trust’s and trust returns in the notice issued to herbst management_trust respondent determined inter alia that herbst management_trust is liable for each of the taxable years and for the accuracy- related penalty under sec_6662 respondent has no record of herbst charitable trust’s having filed with respondent form_990-pf return of private_foundation form_990-pf for either of the taxable years and nor does respondent have a record of any other federal tax returns having been filed by herbst charitable_trust for those years in response to a request by respondent for information with respect to herbst charitable_trust respondent was provided with a copy of form_990-pf for each of the taxable years and that showed herbst charitable_trust as the organization to which -- - each such form pertained however as discussed above respon- dent has no record that herbst charitable_trust filed with respondent forms 990-pf for the taxable years and during respondent’s examination of herbst charitable trust’s taxable years and and thereafter no books records or other information was provided to respondent establishing the jurisdiction under the laws of which herbst charitable_trust was purportedly organized the person who is authorized to act on behalf of herbst charitable_trust and that herbst charitable_trust was at all relevant times a_trust cognizable for federal tax purposes nor did herbst charitable_trust at any time provide any books records or other information to respondent establishing the income shown and the expense deductions claimed in the copies of forms 990-pf for the taxable years and that were provided to respondent during respondent’s examination of herbst charitable_trust in response to respondent’s request for information with respect to herbst charitable_trust and that showed herbst charitable_trust as the organization to which each such form pertained in the notice issued to herbst charitable_trust respondent determined inter alia that herbst charitable_trust is liable for each of the taxable years and for the addition_to_tax under sec_6651 and for the accuracy-related_penalty under sec_6662 ms herbst filed form_1040 u s individual_income_tax_return return for each of the taxable years and during respondent’s examination of ms herbst’s and returns and thereafter ms herbst provided no books records or other information to respondent establishing the income reported and the expense deductions claimed in those returns in the notice issued to ms herbst respondent determined inter alia that ms herbst is liable for each of the taxable years and for the accuracy-related_penalty under sec_6662 mr herbst filed a return for each of the taxable years and during respondent’s examination of mr herbst’s and returns and thereafter mr herbst provided no books records or other information to respondent establishing the income reported and the expense deductions claimed in those returns in the notice that respondent issued to mr herbst respon- dent determined inter alia that mr herbst is liable for each of the taxable years and for the accuracy-related_penalty under sec_6662 james binge mr binge was the return preparer for each of herbst management trust’s and trust returns each of ms herbst’s and returns and each of mr herbst’s and returns mr binge was also listed as the return --- - preparer for each of herbst charitable trust’s forms 990-pf for the taxable years and that were provided to respondent during respondent’s examination of herbst charitable_trust but that respondent has no record of having been filed with respon- dent respondent has identified mr binge as an individual involved with purported trusts used for tax_avoidance purposes on date respondent filed separate motions to compel answers to interrogatories and to compel production of documents in each of the cases at docket nos and oo on date the court granted each of those motions neither ms herbst nor mr herbst answered respondent’s interrogatories or produced the documents requested by respon- dent as ordered by the court on date on date herbst management_trust herbst charita- ble trust ms herbst and mr herbst filed a joint motion to continue the trial in these cases which the court denied on date on date these cases were called from the court’s trial calendar at the court’s trial session in cleveland ohio cleveland trial session at that calendar call there was no appearance by or on behalf of herbst management_trust herbst charitable_trust ms herbst and mr herbst at that time respondent orally moved to dismiss each of these cases for failure to prosecute and respondent requested and the court - held a trial because according to respondent respondent has the burden of production pursuant to sec_7491 with respect to the accuracy-related_penalties under sec_6662 for and that respondent determined against herbst manage- ment trust the additions to tax under sec_6651 for and that respondent determined against herbst charita- ble trust and the respective accuracy-related_penalties under sec_6662 for and that respondent deter- mined against ms herbst and against mr herbst at the trial in these cases on date there was no appearance by or on behalf of herbst management_trust herbst charitable_trust ms herbst or mr herbst on date respondent filed a written motion to hold petitioner in default in each of the cases at docket nos and and a written motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in each of the cases at docket nos and on date the court sua sponte issued separate orders date show cause orders directing each party in the case at docket no in which herbst asset manage- ment trust is named as petitioner and in the case at docket no in which herbst charitable_trust is named as petitioner to see supra note -- - show cause in writing why the court has jurisdiction over this case including the identity of any purported fiduciary of petitioner and a detailed analysis of why such purported fiduciary has the capacity to litigate in the court on behalf of petitioner on date respondent filed separate written responses to the date show cause orders in the cases at docket nos and in which respondent con- tended inter alia that herbst management_trust and herbst charitable_trust respectively failed to establish that a trustee if authorized acted on its behalf when the purported petition was filed with the court on date failed to file a proper petition with this court in that the petition was not brought by and with the full descriptive name of the fiduciary enti- tled to institute a case on its behalf respondent further argued in those separate responses to the date show cause orders in the cases at docket nos and that since the petition in this case was not brought by a party with proper capacity as required by the tax_court rules_of_practice and procedure the court lacks juris-- diction on date herbst management_trust and herbst charitable_trust filed separate written responses to the date show cause orders in the cases at docket nos and herbst management trust’s response to the date show cause order and herbst charitable trust’s response to the date show cause order respectively each of which was signed by terrence a bentivegna mr bentivegna who identified himself in each such response as trustee each such response asserted that petitioner does not believe that this court has jurisdiction in support of that position herbst management trust’s response to the date show cause order and herbst charitable trust’s response to the date show cause order set forth statements and contentions that the court finds to be frivolous and or groundless ’ ‘bach such response to the date show cause order stated in pertinent part petitioner petitioned this court after having received false and misleading information from the respondent and attorneys david wise and his asso- ciate carol jackson the respondent has failed to properly assess any taxes in accordance with their required administrative procedures and yet ad- vised the petitioner that the only method of dis- agreeing with the purported tax_liability was to petition this court this courts’ sic order states petitioner purports to be a_trust petitioner is a_trust and the respondent has never been able to prove otherwise nor does the respondent have the right or ability to set_aside a contract petitioner does not want this false tax claim to be litigated in court and has petitioned this court to have this case removed from the docket as having been petitioned in error due to the errone- ous instructions given by the respondent wherefore it is prayed that this court dismiss this case at petitioner’s re- continued on date herbst management_trust filed a re- sponse to respondent’s motion to hold petitioner in default in the case at docket no and petitioner in each of the cases at docket nos and filed a response to respondent’s motion in each such case to dismiss for lack of prosecution and to impose sanctions under sec_6673 on date herbst charitable_trust filed a response to respondent’s motion to hold petitioner in default in the case at docket no each of those respective responses con- tained arguments and contentions that the court found in an order dated date in the case at docket no an ‘ continued guest as the original petition was issued in error due to false directions given to petitioner by respondent petitioner believes that he has the right to correct his mistake and withdraw the original petition this court and the respondent recognize the peti- tioner as a_trust and cease attempting to set_aside a contract in direct opposition to the con- stitution of the united_states of america this court sanction the respondent for using this court for illegal purposes respondent has no legal tax claim as petitioner has noted to respon- dent and this court on numerous occasions with- out a legal claim respondent fraudulently in- structed petitioner to use this court to legiti- mize his illegal attempt to deprive petitioner of his assets this court instruct the respondent to cease now and forever harassment of petitioner - - order dated date in the case at docket no an order dated date in the case at docket no oo and an order dated date in the case at docket no to be frivolous and or groundless in each of those orders the court reminded each petitioner about sec_6673 a on date herbst management_trust herbst charitable_trust ms herbst and mr herbst filed a joint brief in these cases that brief sets forth statements contentions sec_6673 states sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for de- lay etc ---whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure and arguments that the court finds to be frivolous and or ground- less part petitioners’ joint brief in these cases states in pertinent this is a proceeding to determine if the internal_revenue_service can ignore the strict limitations imposed on it by congress via the code_of_federal_regulations and its’ sic own required administrative procedures to extort assets from unsuspecting inhabit-- ants of one of the fifty states of the united_states of america to wit ronald herbst et al u s c title_26 sec_7602 is the i r s ’s authority to examine books_and_records regarding internal reve- nue tax --not income_tax this is corroborated by the fact that the implementing regulation for sec_7602 is located in c f_r title parts and in accordance with c f_r f petitioners et al do not receive any income or receipts from a taxable source petitioners et al have never been legally assessed any_tax as required by u s c title_26 sec_6203 and c f_r regulation and corroborated in 295_us_247 petitioners et al determinations are based on supreme court decisions treasury orders u s c title_26 codes and implementing or lack of implementing c f_r title_26 regulations and various other refer- ences and as such cannot be considered frivolous or a hodgepodge of unsupported assertions irrele- vant platitudes and legalistic gibberish continued -- - discussion herbst management_trust and herbst charitable_trust on date the court sua sponte issued the respec-- tive date show cause orders regarding the court’s jurisdiction over the cases at docket nos and rule provides in pertinent part continued ronald herbst et al petitioners in the cases at docket nos and are not liable for any income_tax penalties and or interest pursuant to any u s c title_26 code sections petitioners et al have at all times rebutted and refuted respondents prima facie allegations thus the burden_of_proof is on the respondent treasury order dated date establishes the bureau of alcohol_tobacco_and_firearms and trans- fers u s c title_26 sec_61 through inclusive to u s c title and the bureau of alcohol_tobacco_and_firearms petitioners et al are not now and never have been involved in the manufacture distribu- tion or sale of alcohol tobacco or firearms or been involved in any other excise taxable activity this is corroborated by the code_of_federal_regulations table of authority and rules a review of the department of the treasury organization chart reveals that the internal_revenue_service is not administered by any of the organizations with enforce- ment authority this is corroborated by the fact that there are no title_26 implementing regulation under title_26 c f_r the established trusts bear no burden_of_proof as their records are not subject_to review boyd vs u s 116_us_618 silver thorne lumber co vs u s u s -- - a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reason- able time has been allowed after objection for ratifi- cation by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person’s authority is derived the record does not establish where herbst management_trust and herbst charitable_trust were organized the respective petitions in the cases at docket nos and listed an address for herbst management_trust and herbst charitable_trust in canton ohio ’ which is also the service address used by the court in those cases assuming arguendo that herbst management_trust and herbst charitable_trust were trusts orga- nized under the laws of the state of ohio the administration of each of which is subject_to the laws of that state under ohio law see rule c a trustee generally is the proper party authorized to act on behalf of a_trust firestone v galbreath the ohio address listed in the respective petitions in the cases at docket nos and is the same address listed by petitioners in the respective cases at docket nos and - 976_f2d_279 6th cir saxton v seiberling ohio st n e see ohio r civ p a in the cases at docket nos and herbst management_trust and herbst charitable_trust respectively have the burden of proving that this court has jurisdiction see 65_tc_346 27_tc_837 by establishing affirmatively all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden herbst management_trust in the case at docket no and herbst charitable_trust in the case at docket no must provide evidence establishing who has the authority to act on its behalf in each such proceeding see natl comm to secure justice in the rosenberg case v commissioner supra pincite ohio r civ p a provides in pertinent part rule parties plaintiff and defendant capacity a real party in interest every action shall be prosecuted in the name of the real party in interest an executor administrator guardian bailee trustee of an express trust a party with whom or in whose name a contract has been made for the benefit of another or a party authorized by statute may sue in his name as such representative without joining with him the party for whose benefit the action is brought empha- sis added - - 22_bta_686 on the instant record we find that herbst management_trust in the case at docket no and herbst charitable_trust in the case at docket no have failed to establish who has the authority to act on their behalf in those respective proceed-- ings we further find on that record that neither of the cases at docket nos and was brought by and with the full descriptive name of the fiduciary entitled to institute each such case on behalf of herbst management_trust or herbst charita- ble trust as the case may be as required by rule a on the record before us we conclude that we do not have jurisdic-- tion over the cases at docket nos and accord- ingly we shall dismiss those cases for lack of jurisdiction ’ ms herbst and mr herbst neither ms herbst nor any authorized representative of ms herbst appeared at the court’s cleveland trial session on date at the call of these consolidated cases from the court’s trial calendar neither mr herbst nor any authorized representative of mr herbst appeared at that calendar call at the trial held by the court in the case at docket no ‘2because we shall dismiss the cases at docket nos and for lack of jurisdiction we shall deny respondent’s motion in the case at docket no and respondent’s motion in the case at docket no - - neither ms herbst nor any authorized representative of ms herbst appeared at the trial held by the court in the case at docket no neither mr herbst nor any authorized representative of mr herbst appeared the respective written responses by ms herbst and mr herbst to respondent’s respective motions to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the cases at docket nos and do not contain any valid reason why those cases should not be dismissed for lack of prosecution those respective responses contained contentions and arguments that the court found in the court’s respective orders in those cases dated date to be frivolous and or groundless the joint brief filed by ms herbst and mr herbst and herbst management_trust and herbst charitable_trust also contains statements contentions and arguments that the court finds to be frivolous and or groundless and do not set forth any valid reason why the cases at docket nos and should not be dismissed for lack of prosecution sec_7491 provides in pertinent part sec_7491 burden of proof’ c penalties --notwithstanding any other provi- sion of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from inter alia - - negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 d a and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure sec_6662 a for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum-- stances including the taxpayer’s efforts to assess his or her --- - proper tax_liability the knowledge and experience of the tax- payer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly omitted claimed or reported in the return was the result of the accoun- tant’s error 70_tc_158 on the record before us we find that respondent has satis-- fied the burden of production that respondent maintains respon- dent has with respect to the respective accuracy-related penal- ties under sec_6662 that respondent determined to impose on ms herbst and on mr herbst for the taxable years and dollar_figure based on our examination of the entire record before us we shall grant respondent’s motion in the case at docket no sme are not deciding in the cases at docket nos and whether the commissioner of internal revenue has the burden of production in cases subject_to sec_7491 when a taxpayer fails to appear for trial -- - oo and respondent’s motion in the case at docket no in that we shall dismiss each of those cases for failure by peti- tioner in each such case to prosecute such case and we shall enter a decision in each of those cases sustaining the determina- tions that respondent made in the notice to which each such case pertains but in the reduced amounts which respondent concedes are appropriate in order to reflect the duplication of certain income determinations in the respective notices issued to ms herbst and mr herbst in respondent’s motions in the cases at docket nos and respondent also asks the court to impose a penalty under sec_6673 on petitioner in each of those cases as grounds therefor respondent contends that each of those as explained in respondent’s respective motions in the cases at docket nos and respondent attributed the income reported for each of the taxable years and by herbst management_trust percent to ms herbst mr herbst and herbst charitable_trust the amounts of such income attrib- uted to herbst charitable_trust were reattributed to ms herbst and mr herbst which resulted in a duplication of said amounts of income in the respective notices issued to ms herbst and mr herbst as set forth in respondent’s respective motions in the cases at docket nos and and in the respective exhibits attached to those motions the revised deficiencies for ms herbst for the taxable years and are dollar_figure and dollar_figure respectively and the revised deficiencies for mr herbst for the taxable years and are dollar_figure and dollar_figure respectively consistently the revised accuracy- related penalties under sec_6662 imposed on ms herbst for the taxable years and are dollar_figure and dollar_figure respectively and the revised accuracy-related_penalties under sec a imposed on mr herbst for the taxable years and are dollar_figure and dollar_figure respectively - - petitioners instituted proceedings in the court primarily for delay advanced frivolous and groundless positions in such proceedings and unreasonably failed to pursue administrative remedies on the record before us we find that ms herbst instituted the proceedings in the case at docket no primarily for delay we also find on that record that ms herbst’s position in the case at docket no is frivolous and or groundless on the record before us we shall impose a penalty on ms herbst pursuant to sec_6673 in the amount of dollar_figure on the record before us we find that mr herbst instituted the proceedings in the case at docket no primarily for delay we also find on that record that mr herbst’s position in the case at docket no is frivolous and or groundless on the record before us we shall impose a penalty on mr herbst pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order of dis-- missal for lack of jurisdiction and denying respondent’s motion will be entered in each of the cases at docket nos and and an appropriate order granting respondent’s motion and decision - will be entered in each of the cases at docket nos and sustaining respondent’s determinations in reduced amounts and imposing a penalty under sec-- tion a in each of those two cases
